     Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 1 of 16



               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

SCOTT PAUL MADLOCK,                    §
TDCJ-CID No. 2074132,                  §
               Petitioner,             §
                                       §
v.                                     §        SA-18-CA-01083-OLG (HJB)
                                       §
LORIE DAVIS, Director,                 §
Texas Department of Criminal           §
Justice, Correctional Institutions     §
Division,                              §
                  Respondent.          §

          RESPONDENT’S ANSWER WITH BRIEF IN SUPPORT

      Petitioner Scott Paul Madlock was convicted of four counts of aggravated

sexual assault of a child younger than six and one count of indecency with a

child and was sentenced to life imprisonment by a Texas court for each offense.

His petition should be denied and dismissed with prejudice because his claim

lacks merit.

                               JURISDICTION

      Madlock seeks habeas corpus relief in this Court pursuant to 28 U.S.C.

§ 2254, which provides the Court with jurisdiction over the subject matter and

the parties, as Madlock was convicted within this Court’s jurisdiction.

                       PETITIONER’S ALLEGATIONS

      The Respondent (Director) understands Madlock to claim that the trial

court erred when it overruled his objection and admitted into evidence

incriminating statements that he had made to investigators in violation of

Miranda v. Arizona, 384 U.S. 436, 469-73 (1966). ECF 1, at 6; ECF 2.
     Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 2 of 16



                              GENERAL DENIAL

      The Director denies all of Madlock’s assertions of fact except those

supported by the record or specifically admitted herein. In addition, the

Director opposes any future, substantive motions filed by Madlock and will

respond to any such motions only upon order of the Court.

                           STATEMENT OF THE CASE

I.    Procedural History

      The Director has lawful custody of Madlock pursuant to the judgments

and sentences of the 207th Judicial District Court of Comal County, Texas, in

cause number CR2015-191, styled The State of Texas v. Scott Paul Madock.

SHCR-01, at 109-23. 1 Madlock was charged by indictment with four counts of
                      0F




aggravated sexual assault of a child younger than 6 and one count of indecency

with a child. Id. at 104-07. He entered not guilty pleas and was tried by a jury.

Id. at 109, 113, 116, 119. Madlock was found guilty of each count and was
sentenced by the court to four life sentences, to be serve consecutively. 2 Id.
                                                                           1F




      Madlock’s convictions were affirmed by the Thirteenth Court of Appeals

of Texas on January 11, 2018. Madlock v. State, No. 13-16-00388-CR, slip op.

(Tex. App. Corpus Christi‒Edinburg 2018, pet. ref’d). The Texas Court of

Criminal Appeals refused Madlock’s petition for discretionary review on May

2, 2018. Madlock v. State, PDR No. 174-18 (Tex. Crim. App. 2018). Madlock



1     “SHCR-01” refers to the clerk’s record of state habeas pleadings in Ex parte
Madlock, No. 88,894-01, and is followed by the applicable page numbers.

2     Madlock’s punishments were enhanced to automatic life sentences due to his
previous conviction for the felony offense of indecency with a child. See Tex. Penal
Code Ann. § 12.42(c)(2) (West, Westlaw through 2017 1st C.S.).
                                         2
      Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 3 of 16



filed a state habeas application challenging his conviction and it was denied

without written order on September 26, 2018. SHCR-01, at Action Taken. This

proceeding followed on or around October 4, 2018. ECF 1, at 10.

II.    Statement of the Facts

       On appeal, the state court summarized the facts related to Madlock’s

claim as follows:

       Appellant was being held in a Bexar County Jail on a probation
       violation when his three children were taken into custody by the
       Department of Family and Protective Services (DFPS). The
       children had been living with appellant’s wife, but they were taken
       by DFPS due to unsanitary home conditions. While they were
       living in a shelter, two of the children acted out in a sexual manner.
       As a result, all three children were taken for a forensic interview
       at a Child Advocacy Center, and all three children stated that
       appellant had sexual contact with them.

       On December 5, 2014, Detective Danny Dufur questioned
       appellant at the Bexar County Jail about the children’s statements
       and recorded the interview. Detective Dufur read appellant his
       Miranda warnings, and appellant acknowledged that he
       understood his rights and voluntarily waived them. After speaking
       for around forty-five minutes, appellant made the following
       statement:

             I guess I do have issues, I ain’t going to lie. And you’re
             right, they do progress and become even worse and
             worse and worse. As far as the details, I would like to
             have an attorney present please just for the sake of my
             wife because I don’t want to put her or say something
             stupid that would put her in a position of being
             considered endangerment. She was never even around
             anyway so that’s why I said she has nothing to do with
             this.

       Detective Dufur sought clarification from appellant on whether he
       wanted to end the interview, and appellant responded that he
       would continue to talk. Appellant then made incriminating

                                         3
Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 4 of 16



 statements admitting to having sexual contact with his children.
 He was subsequently indicted and brought to trial. At trial, the
 State sought to introduce the audio recording of the interview, and
 appellant objected to its admission. A hearing was held outside the
 presence of the jury, and the following exchange took place
 between the trial court and appellant’s trial counsel in regard to
 the objection:

       [The Court]: Well, don’t you agree that the law - it has
       to be an unequivocal invocation of his right to counsel?

       [Trial counsel]: And, of course, it’s our position that it
       is. He said he wanted a lawyer before he went out and-

       [The Court]: Said he would like -

       [Trial counsel]: - it had to do with his wife

       [The Court]: I thought he said, for the sake of my wife,
       I would like to have an attorney present.

       [Trial counsel]: Right. I think that’s unequivocal. I
       don’t think he has to state his reasons, even, for having
       a lawyer.
       ...

       [The Court]: All right. Well, in that case, just using
       plain rules of grammar and English and syntax, he
       qualified his request for an attorney for the sake of his
       wife, not for the sake of him - for his prosecution. And
       that’s certainly not an unequivocal request for an
       attorney to protect his rights.

 The trial court overruled appellant’s objection and admitted the
 incriminating statements into evidence. Appellant’s trial counsel
 then placed his objection on the record and stated:

       In regard to the legal issue . . . the defendant objects
       to the introduction of all incriminating statements
       concerning this case for the reason that the defendant
       requested a lawyer pursuant to Article 38.22 and to his

                                   4
     Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 5 of 16



            rights pursuant to Miranda, the 6th and 5th
            Amendment to the United States Constitution, and
            the corresponding amendments to the Texas
            Constitution. And we object to the Court’s
            introduction, thereof, for reason that those rights were
            violated as well as his rights to due process of law and
            due course of law both with regard to the United
            States Constitution and the Texas Constitution.

      The jury convicted appellant on all charges, and the trial court
      sentenced him to life without parole for each count. See TEX.
      PENAL CODE ANN. §§ 12.42, 21.11, 22.021 (West, Westlaw
      through 2017 1st C.S.).

Madlock v. State, slip op. at 2-4 (footnotes omitted).

                          STATE COURT RECORDS

      Records of Madlock’s trial, appeal, and state habeas proceedings have

been filed with the Court.

          EXHAUSTION/LIMITATIONS/SUCCESSIVE PETITION

      The Director believes that Madlock’s claim is exhausted. 28 U.S.C. §

2254(b). The petition is not barred by limitations or subject to the successive

petition bar. 28 U.S.C. § 2244(d); 28 U.S.C. § 2244(b).

                                   ANSWER

I.    Standard of Review

      Section 2254(d) reflects the view that habeas corpus is a guard against

extreme malfunctions in state criminal justice systems, not a substitute for

ordinary error correction through appeal. For claims that were adjudicated in

state court, § 2254(d) imposes a highly deferential standard that demands a

federal court grant habeas relief only where one of two conditions are present

in the state court judgment. A federal court may grant relief if the state court

                                        5
     Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 6 of 16



adjudicated a constitutional claim contrary to, or unreasonably applied clearly

established federal law as determined by the Supreme Court. Harrington v.

Richter, 562 U.S. 86, 100–01 (2011) (citing (Terry) Williams v. Taylor, 529 U.S.
362, 412 (2002)). Or the court may grant relief if the state court decision was

based on an unreasonable determination of facts in light of the record. Id.

Section 2254(d)’s standard is necessarily difficult to meet because it was so

designed.

      A state court decision can be “contrary” to established federal law in two

ways. (Terry) Williams, 529 U.S. at 405–06. First, if the state court applies a

rule that contradicts Supreme Court precedent. Id. at 405. Second, if the state

court confronts facts that are “materially indistinguishable” from relevant

Supreme Court precedent, but reaches an opposite result. Id. at 406.

A state court decision applying the correct Supreme Court rule to the facts of

a particular case is to be reviewed under the “unreasonable application” clause.

(Terry) Williams, 529 U.S. at 406. A state court unreasonably applies Supreme
Court precedent only if it correctly identifies the governing precedent but

unreasonably applies it to the facts of a particular case. Id. at 407–09. The

focus of this test is not on the state court’s method of reasoning, but rather on

its ultimate legal conclusion. Neal v. Puckett, 286 F.3d 230, 246 (5th Cir. 2002)

(en banc) (“It seems clear to us that a federal habeas court is authorized by

Section 2254(d) to review only a state court’s ‘decision,’ and not the written

opinion explaining that decision.”).

      To determine if the state court made an unreasonable application, a

federal court “must determine what arguments or theories supported or . . .


                                       6
      Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 7 of 16



could have supported, the state court’s decision; and then it must ask whether

it is possible fairminded jurists could disagree that those arguments or theories

are inconsistent with the holding in a prior decision of this Court.” Harrington,

562 U.S. at 87. Thus, “a state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fairminded jurists could disagree’”

on the correctness of the state court’s decision. Id. (quoting Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). Further, in reviewing a state court’s
merits adjudication for reasonableness, a federal court is limited to the record

that was before the state court. § 2254(d)(2); Cullen v. Pinholster, 563 U.S. 170,

181 (2011).

II.    The State Court Reasonably Denied Madlock’s Trial Court Error Claim.

       Madlock claims that the trial court erred when it overruled his objection

and admitted into evidence incriminating statements that he had made to

investigators, because they were made in violation of Miranda. 384 U.S. at 469-

73. ECF 1, at 6; ECF 2. For the following reasons the state court’s denial of

relief on this claim was reasonable and this Court should also deny relief.

       “In conducting habeas review, a federal court is limited to deciding

whether a conviction violated the Constitution, laws, or treaties of the United

States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991); Malchi v. Thaler, 211 F.3d

953, 957 (5th Cir. 2000). Thus, trial court error under state law “does not justify

federal habeas corpus relief unless it is of such magnitude as to constitute a

denial of fundamental fairness under the due process clause.” Skillern v.

Estelle, 720 F.2d 839, 852 (5th Cir. 1983); Brown v. Dretke, 419 F.3d 365, 376
(5th Cir. 2005). Only those errors that violate “those ‘fundamental conceptions


                                        7
     Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 8 of 16



of justice which lie at the base of our civil and political institutions,’ and which

define ‘the community’s sense of fair play and decency,’” will render a trial

fundamentally unfair. Id. at 353 (citing United States v. Lovasco, 493 U.S. 783,

790 (1977)); see also Menzies v. Procunier, 743 F.2d 281, 288 (5th Cir. 1984)

(“An unfair trial has been characterized as one that has been ‘largely robbed of

dignity due a rational process’”) (quoting Houston v. Estelle, 569 F.2d 372, 383

(5th Cir. 1978)).

      Moreover, on federal habeas review of state court convictions, a federal

harmless error standard applies. See Brecht v. Abrahamson, 507 U.S. 619, 637-

38 (1993); Fry v. Pliler, 127 S.Ct. 2321, 2328 (2007) (holding that the Brecht

standard applies in all § 2254 proceedings). Therefore, to be actionable, the

trial court error must have “‘had substantial and injurious effect or influence

in determining the jury’s verdict.’” Brecht, 507 U.S. at 637 (quoting Kotteakos

v. United States, 328 U.S. 750, 776 (1946)).
      Madlock raised his trial court error claim on appeal and the state court

found:

      A. Standard of Review & Applicable Law

      An individual subject to custodial interrogation has a Fifth
      Amendment right to consult with an attorney and to have counsel
      present during questioning. Miranda v. Arizona, 384 U.S. 436,
      469-73 (1966); see TEX. CODE CRIM. PROC. ANN. art. 38.22, § 2
      (West, Westlaw through 2017 1st C.S.). The invocation of this right
      must be clear and unambiguous, and the mere mention of the word
      “attorney” or “lawyer’’ without more does not automatically invoke
      it. Dinkins v. State, 894 S.W.2d 330,351 (Tex. Crim. App. 1995) (en
      bane). If a suspect clearly and unequivocally asserts his right to
      have counsel present, then law enforcement officers must
      immediately stop questioning him. Edwards v. Arizona, 451 U.S.
      477,485 (1981); Dinkins, 894 S.W.2d at 350-51. But, “if a suspect

                                         8
Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 9 of 16



 makes a reference to an attorney that is ambiguous or equivocal in
 that a reasonable officer in light of the circumstances would have
 understood only that the suspect might be invoking his right to
 counsel, [it does] not require the cessation of questioning.” Davis
 v. U.S., 512 U.S. 452, 455 (1994) (emphasis in original).

 When reviewing alleged invocations of the right to counsel, we
 typically look at the totality of the circumstances surrounding the
 interrogation, as well as the contents of the alleged invocation, in
 order to determine whether a suspect’s statement can be construed
 as an actual invocation of his right to counsel. State v. Gobert, 275
 S.W .3d 888, 892 (Tex. Crim. App. 2009); Dinkins, 894 S.W.2d at
 351. The inquiry into whether a suspect has invoked his right to
 counsel is an objective one, i.e., “the suspect must articulate [a]
 desire to have counsel present sufficiently clearly that a
 reasonable police officer in the circumstances would understand
 the statement to be a request for an attorney.” Gobert, 275 S.W.3d
 at 892-93 (quoting Davis, 512 U.S. at 458-59).

 B. Invocation of Right to Counsel

 By his first sub-issue, appellant argues that his objection to the
 admission of his incriminating statements should have been
 sustained because he invoked his right to counsel.

 As noted, a defendant’s invocation of his right to counsel must be
 clear and unambiguous, and we must look at the totality of the
 circumstances for the purpose of our review. Gobert, 275 S.W.3d
 892; Dinkins, 894 S.W.2d at 351. In other words, not every mention
 of a lawyer by a suspect will trigger the Fifth Amendment right to
 the presence of counsel during questioning. Gobert, 275 S.W .3d at
 892; see, e.g., Hartwell v. State, 476 S.W.3d 523,531 (Tex. App.-
 Corpus Christi 2015, pet. refd) (holding that defendant did not
 invoke right to counsel by asking, “should I maybe call my attorney
 friend and see what he thinks?”); Mbugua v. State, 312 S.W.3d
 657,665 (Tex. App.-Houston [1st Dist.] 2009, pet. ref’d) (holding
 that defendant did not invoke right to counsel by asking, “Can I
 wait until my lawyer gets here?”); see also In re H. V., 252 S.W.3d
 319, 325 (Tex. 2008) (noting that defendant does not invoke right
 to counsel by saying, “Maybe I should talk to a lawyer,” “I might
 want to talk to a lawyer,” “I think I need a lawyer,” “Do you think

                                  9
Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 10 of 16



 I need an attorney here?” or “I can’t afford a lawyer but is there
 any way I can get one?”).

 Here, we find relevant the following exchanges between appellant
 and Detective Dufur:

       [Dufur]: When we talk about the children, we want
       them to grow, we want them to heal, we want them to
       become good citizens, basically, in society. Okay. If we
       stopped their progress right now, they wouldn’t heal,
       they wouldn’t grow up to be something of good. Okay.
       Because they are still living back in the past, and
       they’ve got the issues of their childhood. And you’ve
       heard of it before. Okay. So now is where the point
       where we change these children, and hopefully get
       them to grow to be happy, to live the life that you want
       them to live-

       [Appellant]: - With their mother?

       [Dufur]: Okay. Possibly. You know, I don’t know that.
       Unfortunately, I don’t know work for [DFPS], so I don’t
       have any of those, those controls, over - because they
       do the child protective services, they do the removals,
       and the safety plans, and all that. I don’t do that, but
       they do. Is this the best environment for the child?
       With the mom?

       [Appellant]: Yeah.

       ...

       [Dufur]: I know I’m telling ya - I know I’m talking a lot
       to you. And, I see, man to man I see you hurt. I see the
       pain in you, Scott.

       [Appellant]: I don’t want the kids taken from my wife.

       [Dufur]: And I understand that. I do. Maybe that’s
       something we can work on. That’s something I can talk
       to [DFPS] about, Scott.

                                  10
Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 11 of 16




       [Appellant]: I’m not going to blow smoke up your butt,
       I – whatever they say I just want to say no contest to.
       I put my hands up in the air. I’m not going to argue.
       I’m not going to take my kids to trial. I’m not going to
       put my wife through all that.

       [Dufur]: What the children, obviously they’re telling
       me, hey, this is not a one time incident. Was it just a
       one time incident?

       [Appellant]: No.

       [Dufur]: How long has this been going on?

       [Appellant]: Months, months.

       [Dufur]: Are we talking months, are we talking years?

       [Appellant]: A month.

       [Dufur]: What is happening? All you can do is move
       forward. I’m here to listen to you, Scott. I’m here to
       explain. I’ll shut up, and I’ll listen.

       [Appellant]: I guess I do have issues, I ain’t going to
       lie. And you’re right, they do progress and become even
       worse and worse and worse. As far as the details, I
       would like to have an attorney present please just for
       the sake of my wife because I don’t want to put her or
       say something stupid that would put her in a position
       of being considered endangerment. She was never
       even around anyway so that’s why I said she has
       nothing to do with this.

       [Dufur]: Let me - let me cut you off real quick, okay.
       Let me explain to you. You said you want an attorney
       present. That’s your right. You have that right. And I
       want to make sure that you’re clear, that if you want
       an attorney present, I can’t talk to you anymore, okay.
       I feel that you explaining your side of the story has

                                 11
Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 12 of 16



       nothing to do with hurting or helping your wife, okay.
       I don’t think it will hurt your wife, I don’t know -
       because like you said, she didn’t have anything to do
       with it and I’ve talked to her, okay. And I’ve told, you
       know, I don’t have control over the children but I do
       work closely with [DFPS] and I’m able to communicate
       with them, alright. But in order to talk to you
       anymore, you know once you bring up the attorney
       thing, I can’t. I can’t hear what you have to say unless
       you want me to, okay. But with that said, do you want
       to talk to me anymore, right now or do you want ....

       [Appellant]: I just don’t know what else to say

       [Dufur]: The biggest thing is - is to let the children
       know that they’re not on their own, okay- that things
       are true and that- man what do you, what do, what do
       you tell them. They just want to know.

       [Appellant]: But to hear the words of what they said
       coming out of my mouth makes me want to vomit.

       [Dufur]: I understand that.

       [Appellant]: I don’t wish to speak, I don’t want to go
       down that road again. I don’t want to go there
       anymore. I mean there is a reason I am not supposed
       to be around them. I’ll admit, I’m not going to lie.

       [Dufur]: You’re a good person Scott.

       [Appellant]: No I’m not.

       [Dufur]: You just have - problems man.

       [Appellant]: Look at what I did to my own kids.

       [Dufur]: I know. But they’re going to be okay. I know
       they are. I seen it. I seen that they’re going to be okay.
       They’re young, too. So that’s, that’s a good thing.


                                  12
Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 13 of 16



       [Appellant]: Oh, God.

       [Dufur]: Do you want to talk to me anymore, at all?

       [Appellant]: Fine. I’ll talk. I’ll talk. I’ll talk.

       [Dufur]: Is that okay with you?

       [Appellant]: That’s fine.

 Appellant argues that he invoked his right to counsel when he said:
 “I would like to have an attorney present please just for the sake
 of my wife because I don’t want to put her or say something stupid
 that would put her in a position of being considered
 endangerment.” The State argues that by stating that the reason
 he wanted an attorney was “for the sake of my wife”, appellant’s
 request became ambiguous as to whether he was trying to get a
 lawyer for his wife or for his own purposes. We agree with the
 State.

 The ambiguity in appellant’s statement is especially evident after
 reviewing the totality of the circumstances, see Gobert, 275 S.W.3d
 at 892, from which we note the following: (1) appellant was read
 his Miranda warnings and voluntarily waived his right to an
 attorney, (2) DFPS had originally taken the children from
 appellant’s wife’s care, (3) the interviewing officer and appellant
 were aware of this fact, (4) statements made by appellant during
 the interview could expose his wife to criminal or civil
 consequences, see TEX. FAM. CODE ANN. § 161.001 (West,
 Westlaw through 2017 1st C.S.) (actions resulting in involuntary
 termination of parent-child relationship); TEX. PENAL CODE
 ANN. § 22.041 (West, Westlaw through 2017 1st C.S.) (actions
 constituting abandoning or endangering a child), and (5) during
 the portion of the interview that preceded the alleged invocation,
 appellant repeatedly expressed concern for his wife and any
 prejudice this might bring to her, while not denying the children’s
 statements or his guilt. These factors accentuate the qualifying
 phrase “for the sake of my wife” and make appellant’s statement
 ambiguous as to his request for an attorney. See Luna v. State, 301
 S.W.3d 322, 325 (Tex. App.- Waco 2009, no pet.) (“Ambiguity exists
 when the suspect’s statement is subject to more than one

                                     13
    Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 14 of 16



      reasonable interpretation under the circumstances.”); see also
      Davis, 512 U.S. at 460-61 (“A suspect who knowingly and
      voluntarily waives his right to counsel after having that right
      explained to him has indicated his willingness to deal with the
      police unassisted.”).

      Furthermore, after appellant’s alleged invocation, Detective Dufur
      attempted to clear up the ambiguity-something which he was not
      prohibited from doing. Berghuis v. Thompkins, 560 U.S. 370, 381
      (2010) (quoting Davis, 512 U.S. at 455) (“If an ambiguous act,
      omission, or statement could require police to end the
      interrogation, police would be required to make difficult decisions
      about an accused’s unclear intent and face the consequence of
      suppression ‘if they guess wrong.”’); see also Davis, 512 U.S. at 462
      (“Clarifying questions help protect the rights of the suspect by
      ensuring that he gets an attorney if he wants one, and will
      minimize the chance of a confession being suppressed due to the
      subsequent judicial second-guessing as to the meaning of the
      suspect’s statement regarding counsel.”). Appellant responded by
      stating that he wanted to continue the interview.

      Therefore, after reviewing the totality of the circumstances from
      the objective standpoint of a reasonable officer in Detective Dufur’s
      position, we conclude that appellant did not make a clear and
      unambiguous invocation of the right to counsel. See Dinkins, 894
      S.W.2d at 351.

      We overrule appellant’s first sub-issue.

Madlock v. State, slip op. at 4-10. Because the state appellate court decision is
consistent with Miranda, it was not in conflict with clearly established federal

law. Madlock has not demonstrated any trial court error, much less that which

deprived him of fundamental fairness. See Skillern, 720 F.2d at 852; Brown,

419 F.3d at 376. Moreover, in light of the overwhelming evidence against him,

Madlock cannot demonstrate that, if the trial court erred, such error “‘had

substantial and injurious effect or influence in determining the jury’s verdict.’”


                                       14
    Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 15 of 16



Brecht, 507 U.S. at 637 (quoting Kotteakos, 328 U.S. at 776); Appellee’s
(State’s) Brief, at 10-17 (detailing the facts of the offenses). This Court should
deny relief.

                                CONCLUSION

      For the above reasons, the Director requests that the petition be denied

and dismissed with prejudice, and that no certificate of appealability issue.

                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas

                                     JEFFREY C. MATEER
                                     First Assistant Attorney General

                                     ADRIENNE McFARLAND
                                     Deputy Attorney General
                                     for Criminal Justice

                                     EDWARD L. MARSHALL
                                     Chief, Criminal Appeals Division


                                     /s/ Jessica Manojlovich
*Lead Counsel                        JESSICA MANOJLOVICH*
                                     Assistant Attorney General
                                     State Bar No. 24055632

                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     (512) 936-1400
                                     (512) 936-1280 (FAX)

                                     ATTORNEYS FOR RESPONDENT




                                       15
    Case 5:18-cv-01083-OLG-HJB Document 21 Filed 12/19/18 Page 16 of 16



                       CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

pleading has been served by placing the same in the United States Mail,

postage prepaid, on this the 19th day of December, 2018, addressed to:

Scott Paul Madlock
TDCJ No. 2074132
Robertson Unit
12071 FM 3522
Abilene, TX 79601
                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General




                                      16
